Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020111913540, filed on 30th October 2020.
---------- ---------- ----------
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29th June 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim 5 (similarly Claims 1 and 9). Wijnands shows a first network device (fig. 2: ingress node 208), comprising:  	a memory storing instructions (fig. 14: memory 1406); and  	a processor coupled to the non-transitory memory (fig. 14: processor 1404); wherein the instructions ([0114]: the memory includes a plurality of storage locations addressable by the processor for storing software programs and data structures associated), when executed by the processor, cause the first network device to:  	determine that an active next-hop device for reaching a second network device is faulty ([0095]: the router included in the first forwarding table entry for a given bit position is used, with any additional entries for that bit position used for backup, or redundancy, in the event of a network disruption or failure taking the first-entry router out of service; [0109]: the desired neighbor node may be chosen by default because alternate neighbor nodes are unavailable due to a network failure or disruption, or because entries containing alternate nodes have been rendered inactive through a forwarding table configuration or updating process), wherein  	the first network device is an ingress device in a BIER domain (fig. 2 and [0059]: backbone area 0 includes BIER ingress node 208, with a unique router ID “A”),  	the second network device is an egress device in the BIER domain (fig. 2 and [0059]: core network 210 also includes node 214 (router ID “C”), which is a neighbor of area border routers 216 (“G”) and 218 (“H”) at the edge of backbone area 0 wherein the dashed line between core routers B and C indicates that these routers are connected via a core BIER network),  	the first network device belongs to a first area in the BIER domain (fig. 2: router “A” is in area 0), and 	the second network device and the active next-hop device belong to a second area in the BIER domain (fig. 2: router “H” is at the border of area 0 and area 2),  	the active next-hop device is a border device in the second area and is configured to connect to the first area (fig. 2: router “Q” in area 2).Wijnands does not very expressly describe wherein:  	the first area and the second area have different protocols; and  	send an Internet Protocol version 6-based bit index explicit replication (BIERv6) packet to a backup next-hop device for reaching the second network device, wherein  	the backup next-hop device is a border device in the second area and is configured to connect to the first area.Eckert teaches features of: 	a first area and a second area have different protocols (fig. 1 and [0037]: controller obtains topology information through operation of a different protocol, or through manual configuration and also uses multicast group membership information in assigning bit positions); and  	send an Internet Protocol version 6-based bit index explicit replication (BIERv6) packet to a backup next-hop device for reaching the second network device ([0073]: select backup paths is known as per-prefix LFA wherein when a path towards a node fails, a per-prefix LFA redirects traffic to a next-hop towards that node), wherein  	the backup next-hop device is a border device in the second area and is configured to connect to the first area ([0073]: so what may be a next hop along the shortest path to one of the destinations indicated in the packet may not be the next hop on the shortest path to a second destination of the multicast packet – a CE can be a “border” device).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Eckert in the network of Wijnands to prevent looping and replication of packets.
Claim 6 (similarly claims 2 and 10). Wijnands shows the first network device according to claim 5, wherein the instructions, when executed by the processor, further cause the first network device to:  	determine, based on a network topology of the BIER domain, the active next-hop device and the backup next-hop device that are for reaching the second network device ([0043]-[0045]: adding such BIER information to the advertised information is a relatively small amount of additional information, as compared with the usual topology information exchanged through IGP advertisements, and the state information maintained on a per-group basis in traditional multicast… using the router identifiers, a BIER-enabled node performs a recursive lookup in unicast routing tables to identify a directly connected next hop BIER-enabled node).
Claim 8 (similarly claims 4 and 12). Wijnands shows the first network device according to claim 5; Wijnands does not expressly describe wherein that the active next-hop device is faulty comprises one or more of the following cases:  	the active next-hop device itself is faulty,  	a communications link between the active next-hop device and the first network device is faulty, or  	the active next-hop device does not support BIER forwarding on the BIERv6 packet.Eckert teaches feature of reasons of an active next-hop device being faulty comprises cases of the active next-hop device itself is faulty ([0021]), a communications link between the active next-hop device and the first network device is faulty ([0021]), or the active next-hop device does not support BIER forwarding on the BIERv6 packet ([0035]: the egress router may be a provider edge node that is coupled to the receiver either directly or indirectly, e.g. through a non-BIER-enabled customer edge node).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the faulty reasons as taught in Eckert is applicable in the network of Wijnands as a mechanism to determine different types of network failure states.
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Nainar et al, US 2020/0106628 A1: a bit forwarding egress router of a first area of a multi-area bit index explicit replication (BIER) domain obtains a protocol independent multicast (PIM) join or prune request from a network node in a PIM domain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        1st December 2022